      Case 4:19-cv-00177-DPM Document 18 Filed 05/05/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

CHAD ASKEW                                                   PLAINTIFF

v.                       No. 4:19-cv-177-DPM

MOTIVE CARE & SUPPLY, INC.
and DONALD LEONHARD                                      DEFENDANTS

                             JUDGMENT
     Askew' s complaint is dismissed with prejudice.           The Court
retains jurisdiction until 30 June 2020 to enforce the parties' settlement
agreement.

                                                  v
                                  D .P. Marshall Jr.
                                  United States District Judge
